Madsen, J.
(concurring) — While I agree with the majority that “property of another” includes the one-half interest of a spouse in community property, I write separately to make it clear that only the value of the victim’s one-half interest in the community property may be considered when determining whether the evidence is sufficient to sustain a conviction for malicious mischief in the second degree.
Discussion
I agree with the majority that “property of another” includes the one-half interest of a spouse in community property. Because “property of another” is not defined in RCW 9A.48.080, it makes sense to consult the domestic relations statutes to determine the nature of community property. RCW 26.16.030 provides, with certain exceptions, that property acquired after marriage is community property. See Dean v. Lehman, 143 Wn.2d 12, 18 P.3d 523 (2001); In re Marriage of Short, 71 Wn. App. 426, 859 P.2d 636 (1993), aff’d in part, rev’d in part, 125 Wn.2d 865, 890 P.2d 12 (1995). The spouse’s interest involved in community property is “a present, undivided, fully vested, interest in each and every item of community property.” 19 Kenneth W. Weber, Washington Practice: Family and Community Property Law § 8.4, at 124 (1997) (footnotes omitted). Additionally, each spouse is a one-half owner of community property. Bay Indus., Inc. v. Jefferson County, 33 Wn. App. 239, 653 P.2d 1355 (1982), superseded by statute on other grounds in Freeburg v. City of Seattle, 71 Wn. App. 367, 859 P.2d 610 *644(1993).1 Recent cases demonstrate that a spouse’s interest in community property is an ownership interest that can be divided under certain circumstances, even though the parties remain married. This court held that a victim of a separate tort may execute against the tort-feasor spouse’s interest in community real property in the event that the offending spouse’s separate property and share of personal community property are insufficient. Keene v. Edie, 131 Wn.2d 822, 935 P.2d 588 (1997). Further, this court construed RCW 26.16.200, the “marital bankruptcy statute,” to provide that a spouse’s interest in community could be used to satisfy a judgment arising from a premarital tort. Haley v. Highland, 142 Wn.2d 135, 12 P.3d 119 (2000).
Because under Washington law each spouse has a separate, one-half ownership interest in community property, it stands to reason that one-half of the property involved in this case is the “property of another.” It is also clear that Mr. Coria had no right to destroy the property belonging to Ms. Coria as a matter of management or control. RCW 26-.16.030(5) provides that
[n] either spouse shall. . . sell, community household goods, furnishings, or appliances . . . unless the other spouse joins in executing the security agreement or bill of sale, if any.
“Household goods” generally refers to goods of a permanent nature, not consumed, and used by a person for his house or goods with which a residence is equipped, other than fixtures, and includes everything about the house that is usually held and enjoyed. Cooper’s Mobile Homes, Inc. v. Simmons, 94 Wn.2d 321, 325, 617 P.2d 415 (1980). The purpose of RCW 26.16.030 is to protect a nonsigning spouse from the “improvident transfer or encumbrance of the contents of the residence.” 19 Weber, supra, § 12.13, at 220. *645The items of property allegedly damaged in this case fall into the category of household goods, furnishings, or appliances.
Taken as a whole, both statutory and case law establish that Ms. Coria has a one-half interest in the community property that was damaged and Mr. Coria had no authority to damage or destroy that property absent her agreement.
The discussion above is critical to the question of sufficiency of the evidence on the issue of property value. A spouse owns only one-half the value of community property. Her separate creditors can reach only her half of community property. She can devise or bequeath only one-half of the community property. RCW 26.16.030(1). A malicious mischief charge can lie only against the property of another. Accordingly, only one-half of the value can be used to support a conviction for malicious mischief when the property destroyed is community property.
Unlike the majority, I believe that in determining whether the value of the property allegedly damaged is statutorily sufficient it is necessary to decide if the “property of another” is community property. If so, it is not enough to simply consider the whole value of the property because if, for example, the value is $400, then the value of the “property of another” is only $200 and, thus, insufficient to support a conviction for malicious mischief in the second degree. In this case, I would affirm Mr. Coria’s conviction because the State has met its burden of proof that the destruction of Ms. Coria’s one-half of community exceeded $250.
Alexander, C.J., concurs with Madsen, J.

 In Bay Industry, Inc. v. Jefferson County, 33 Wn. App. 239, 653 P.2d 1355 (1982), the appellant argued that the freeholder requirement of RCW 36.87.020 was violated because only five married couples had signed a road vacation petition. Appellants contended that each married couple constituted only one freeholder. The court disagreed, reasoning that each spouse in a marital community is a property owner and the definition of freeholder is one who holds legal or equitable title to real estate. Id. at 241.